DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. Each independent claim identifies the following uniquely distinct features:
1.	Regarding claim 2 – A method of switching between modes of operation for a device in a cellular network implemented by a first node in the cellular network, comprising: providing a service to the device, determining, while providing the service to the device, that the device is approaching an edge of coverage, responsive to determining that the device is approaching the edge of coverage, the first node sending a relay discovery command to the device, receiving a measurement report from the device indicating discovered nodes capable of acting as relay nodes, the first node selecting a suitable node to act as a relay node, and the first node instructing initiation of a mechanism to switch to accessing the service via the relay node.


3.	Regarding claim 16 - A serving cell, comprising: a processor, a communication subsystem communicatively coupled with the processor, the processor configured to: provide a service to the device, determine, while providing the service to the device, that the device is approaching an edge of coverage, responsive to determining that the device is approaching the edge of coverage, send a relay discovery command to the device, receive a measurement report from the device indicating discovered nodes capable of acting as relay nodes, select a suitable node to act as a relay node, and instruct initiation of a mechanism to switch to accessing the service via the relay node.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.


Allowable Subject Matter

Claims 2-22 are allowable over the prior art of record.

Conclusion

Claims 2-22 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Gulati et al. (US 2016/0295494 A1) discloses systems, methods, and apparatus for managing a relay connection in a wireless communications network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
/John Pezzlo/
2 August 2021
Primary Examiner, AU 2465